      Case 1:19-cr-00846-RA Document 100 Filed 06/25/20 Page 1 of 4




                      United States Pretrial Services Agency
                         Southern District of New York
                 Young Adult Opportunity Program - Consent Form

Name:                 ______________                  ______________________

Case N umber:         _________            _____________

You have been selected to participate in the Young Adult Opportunity Program of the
Southern District of New York. We believe in your ability to succeed in this program
and look forward to working with you to build a foundation for your success in the
future. By signing this form, you agree to participate in this intensive supervision
program.

Read this form carefully before you sign it and speak with your attorney if you have
any questions. If you are able to complete the program, you may, in the Program
Judge’s discretion, be afforded a reduction in sentence. The final determination of your
sentence, however, including whether or not any such reduction is appropriate, will not
be made until your sentencing proceeding is held. Because post-arrest rehabilitation is
only one of many factors to be considered at your sentencing, the successful completion
of the program does not entitle you to a reduction in sentence.

Successful completion of the program will also provide support for an application to the
United States Attorney’s Office to reduce the charges filed against you or the charges to
which you have entered a guilty plea, and in some cases it may provide support to defer
prosecution entirely. The United States Attorney’s Office will consider your successful
completion of the program in making its prosecutorial decisions. But the determination
whether to reduce or defer the charges against you is solely within the discretion of the
United States Attorney’s Office, and successful completion of the program does not
entitle you to a reduction or deferral of the charges filed against you or the charges to
which you have entered a guilty plea.

What you can expect from the U.S. Pretrial Services Agency:

1.      You will be thoroughly assessed and a comprehensive treatment plan will be
        generated to aid you in your rehabilitation process. The plan will be discussed
        during the first meeting and signed by you, your pretrial services officer and a
        judge. You agree to participate in drug and alcohol evaluation, and the plan may
        include substance abuse treatment as needed. The plan may also include
        educational, vocational, mental health treatment, or other programs designed to
        address the underlying causes of criminal activity.
     Case 1:19-cr-00846-RA Document 100 Filed 06/25/20 Page 2 of 4




2.     Your pretrial services officer will work with you to identify problems you are
       facing and to secure referrals and resources necessary to the successful
       completion of your comprehensive treatment plan.

3.     You will receive intensive personal supervision from your pretrial services
       officer.

What you can expect from the Program Judges:

1.     The Program Judges will offer you individual attention at regularly scheduled
       meetings. The Program Judges will discuss your progress at the monthly
       meetings and address any concerns you and your pretrial services officer may
       have, and will expect you to discuss those concerns as well.

2.     The Program Judges will encourage you when doing well.

3.     The Program Judges will hold you accountable. If a violation of the conditions of
       the program (or of your pretrial release generally) is admitted or proven at a
       hearing with your attorney present, you may be reprimanded and/or subjected to
       one or more of the following additional sanctions, among others: more frequent
       court appearances; increased treatment services; a stricter treatment modality;
       restrictions on where you can go and with whom you can associate; a curfew; a
       community service obligation; a weekend jail term; or even the revocation of your
       release.

4.     The Program Judges will have the authority to consider all information obtained
       during the course of your participation in the Young Adult Opportunity Program
       in determining your sentence.

What we will expect from you:

1.     You must agree to have your case transferred for sentencing to the United States
       District Judge who is acting as your Program Judge.

2.     You must refrain from illicit drug or alcohol use.

3.     You must appear on time for your regularly scheduled meetings with the Program
       Judges, which may be recorded. Although you will be expected to be open and
       honest about your behavior, agreeing to participate in the program does not affect
       your right to remain silent. You retain the right to remain silent if an answer to
       the judges’ or the officer’s questions may tend to incriminate you. Your lawyer is
       permitted and welcome to attend the meetings, although by participating in this

                                            2
      Case 1:19-cr-00846-RA Document 100 Filed 06/25/20 Page 3 of 4




       program, you are consenting to proceed at the monthly meetings without your
       counsel. Your counsel will, however, continue to represent you, including at any
       plea proceeding, violation hearing, and at sentencing.

4.     You will be required to participate in the program for a minimum of 12 months.
       Thereafter, the Program Judges, along with you, your defense attorney, and the
       pretrial services officer will assess your progress. You may be required to
       continue with the program for additional time, up to an additional 12 months.

5.     You must report to Pretrial Services as directed.

6.     An important part of the program will be your participation in substance abuse
       treatment and counseling programs and/or other programs addressing underlying
       causes of criminal activity, including vocational, educational, and mental health
       treatment programs. You must report for all treatment programs as directed.

7.     You must comply with all standard conditions of your release.

8.     You must provide verification of address and employment and/or income on a
       regular basis.

9.     You must believe in your ability to succeed. We believe in you and if you believe
       in yourself you will succeed.

The Program Judges, Pretrial Services, and your attorneys will make every effort to work
with you to ensure that you participate successfully in the program. If, however, you
violate the terms of the program, you may be terminated from further participation. By
signing this agreement, you waive any right you might otherwise have to appellate
review of a decision that you have failed to complete the program or a decision
terminating you from the program. In addition, you have the right to withdraw from the
program at any time for any reason, provided you notify the supervising officer of your
desire to do so.

You will be given a separate form that will specify your individual needs and goals. The
criteria listed on your form will provide a basis for a determination about whether and
when you have successfully completed the program.




                                            3
      Case 1:19-cr-00846-RA Document 100 Filed 06/25/20 Page 4 of 4




I have read this form and understand it. I have consulted with counsel before signing it.
By signing, I agree to participate in and abide by the rules of the Young Adult
Opportunity Program. I further understand that participation in this program may delay
the resolution of my case, and that any such delay is hereby requested by me so I may
avail myself of the potential benefits of the program. I understand that I have legal and
constitutional rights to have a speedy trial and that I may need to waive those rights in
order to participate in the program. Additionally, I understand that at the conclusion of
my participation in the program, I agree to sign a consent form authorizing Pretrial
Services to conduct future criminal record inquiries for the purpose of program related
research.

Defendant Signature: ___________________                             Date: _________

I agree it is appropriate for my client to participate in the Young Adult Opportunity
Program and I have advised my client accordingly. I understand that I am welcome, but
not obligated to attend the monthly meetings; I agree, however, to attend any monthly
meeting if so directed by the Court. I understand that participation in the program will
delay the resolution of the case. I have discussed with my client the right to a speedy trial
and have advised my client of the consequences of waiving that right. My client consents
to such delay, and my client and I agree it is warranted in the interest of justice and
provides a valid basis to exclude time under the Speedy Trial Act.

Attorney for the Defendant Signature: __                             __ Date: _          __

 Participation in the Young Adult Opportunity Program in the Southern District of New
York is hereby approved. The defendant shall appear for all scheduled meetings between
the judges, the pretrial services officer, and the defendant in the United States District
Courthouse located at 40 Foley Square or 500 Pearl Street, New York, New York. The
Program Judges’ staffs will be responsible for scheduling all meetings and for notifying
all parties.

Pretrial Services Officer Signature: ____________________           Date: ___________


SO ORDERED

____________________________________
United States District/Magistrate Judge

DATED: 6/24/2020

                                             4
